    Case 2:19-cv-08082-CAS-FFM Document 16-1 Filed 02/20/20 Page 1 of 3 Page ID #:93



1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11     RICHARD “CHEECH” MARIN, an          Case No.: 2:19-CV-08082 CAS (FFMx)
       individual; KOO KOO BANANA, INC., a
12     California Corporation,             Hon. Christina A. Snyder
13                     Plaintiffs,             [PROPOSED] ORDER RE
                                               THIRD STIPULATION TO EXTEND
14               v.                            TIME TO RESPOND TO
                                               COMPLAINT BY ADDITIONAL
15     STEVEN CHIOCCHI, an individual;         FIFTEEN DAYS
       CHEECH’S OWN, LLC, a New Jersey
16     Limited Liability Company,              Complaint Served:           11/5/19
                                               Current Response Date:      2/20/20
17                     Defendants.             New Response Date:          3/06/20
18

19
20

21

22

23

24

25

26

27

28 {00202093.DOCX;}
          [PROPOSED] ORDER RE THIRD STIPULATION FOR EXTENSION OF TIME
                           TO RESPOND TO COMPLAINT
                                        1
    Case 2:19-cv-08082-CAS-FFM Document 16-1 Filed 02/20/20 Page 2 of 3 Page ID #:94



1                                   [PROPOSED] ORDER
2           Upon consideration of the Stipulation (Dkt. 16) filed by the Parties, and finding
3     good cause therein, it is hereby ORDERED that the deadline for Defendants Steven
4     Chiocchi and Cheech’s Own, LLC to respond to the Complaint shall be extended to
5     March 6, 2020.
6

7     Dated: February _, 2020                            __________________________
8                                                  U.S. District Court Judge
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28 {00202093.DOCX;}
          [PROPOSED] ORDER RE THIRD STIPULATION FOR EXTENSION OF TIME
                           TO RESPOND TO COMPLAINT
                                        2
    Case 2:19-cv-08082-CAS-FFM Document 16-1 Filed 02/20/20 Page 3 of 3 Page ID #:95



1                                    PROOF OF SERVICE
2                   Richard “Cheech” Marin, et al., v. Cheech’s Own, et al.
                            Case No. 2:19 -cv-8082 CAS (FFMx)
3
             I am a citizen of the United States. My business address is 10250 Constellation
4     Boulevard, Suite 2900, Los Angeles, CA 90067. I am employed in the county of Los
      Angeles where this service occurs. I am over the age of 18 years, and not a party to the
5     within cause. I am readily familiar with my employer’s normal business practice for
      collection and processing of correspondence for mailing with the U.S. Postal Service,
6     and that practice is that correspondence is deposited with the U.S. Postal Service the
      same day as the day of collection in the ordinary course of business.
7
             On February 20, 2020, following ordinary business practice, I served true copies
8     of the following document(s) described as:
9      [PROPOSED] ORDER RE THIRD STIPULATION TO EXTEND TIME TO
       RESPOND TO COMPLAINT BY ADDITIONAL FIFTEEN DAYS
10     Addressed to the following recipients:
11 Christopher R. Kinkade

12 Fox Rothschild LLP
   997 Lenox Drive
13 Lawrenceville, NJ 08648

14 Tel: (609) 844-3023
   Fax: (609) 896-1469
15 Email: CKinkade@foxrothschild.com

16
                  BY MAIL: I enclosed the document(s) in a sealed envelope or package
17    addressed to the persons at the addresses listed in the Service List and placed the
      envelope for collection and mailing, following our ordinary business practices. I am
18    readily familiar with the practice of Weintraub Tobin Chediak Coleman Grodin Law
      Corporation for collecting and processing correspondence for mailing. On the same
19    day that correspondence is placed for collection and mailing, it is deposited in the
      ordinary course of business with the United States Postal Service, in a sealed envelope
20    with postage fully prepaid. I am a resident or employed in the county where the mailing
      occurred. The envelope was placed in the mail at Los Angeles, California.
21
          []     BY ELECTRONIC MAIL]: I caused such document to be transmitted
22 to the addressee(s) by way of electronic mail.

23        I declare under penalty of perjury under the laws of the United States that the
   foregoing is true and correct.
24
            Executed on February 20, 2020, at Los Angeles, California.
25

26
                                                 /S/ Luz Calderon
27                                               Luz Calderon
28 {00202093.DOCX;}
          [PROPOSED] ORDER RE THIRD STIPULATION FOR EXTENSION OF TIME
                           TO RESPOND TO COMPLAINT
                                        3
